Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/4/2022 has been entered.
Claims 1, 2, 6-8, 10, and 15-17 have been amended. Claims 4 and 13 have been canceled. Claims 1, 2, 6-11, and 15-18 remain pending.

 Response to Arguments
A.	Applicant's arguments with respect to the rejection of claims 1, 2, 6-11, and 15-18 under 35 USC 101 have been fully considered but are not persuasive.
Applicant states on page 9 that the claims “have been revised to more clearly recite a practical solution,” with claim 1 being amended to delete the term “unit” and clarify that the sample brain health data is acquired from the first database. Examiner respectfully disagrees. As set out in Step 2A Prong 2 and Step 2 B in the rejection below, the use of a database to store and retrieve data only amounts to mere instructions to implement the abstract idea using computer elements as tools. Examiner notes that reciting “a practical solution” is not a grounds for finding that a claim is directed to patent eligible subject matter under the 2019 Revised Subject Matter Eligibility Guidance, and Applicant provides no specific arguments asserting that the claims are integrated into a practical application or amount to significantly more than an abstract idea.
The rejection of claims 1, 2, 6-11, and 15-18 under 35 USC 101 is maintained.

B.	Applicant's arguments with respect to the rejection of claims 1, 2, 6-11, and 15-18 under 35 USC 103 have been fully considered but are not persuasive.
Applicant argues starting on page 9 that Barnett does not teach including lifestyle habits as part of lifestyle characteristics for a sample population, asserting that Barnett “only discloses the relationship between the monitored (past) disorders and lifestyle influence, but does not teach how to predict (forecast) the influence of dementia risk by the lifestyle.” Examiner respectfully disagrees. Barnett expressly discloses using lifestyle factors to assess cognitive function of a user, including dementia (see e.g. page 8 lines 5-8 and 18-28, Page 11 lines 5-7 and line 29 – page 12 line 6, page 25 lines 7-14, and page 30 line 17 – page 31 line 5 which describe determining a user’s risk of dementia or cognitive impairment by comparing data from the user, such as exercise, diet, sleep, and consumption of alcohol, with stored population baseline data for each of those factors). Examiner further notes that Barnett is not expressly relied upon to teach how to predict the influence of lifestyle on dementia risk, and that Shimura is relied upon to teach the argued limitation.
The rejection of claims 1, 2, 6-11, and 15-18 under 35 USC 103 is maintained.

Claim Objections
The previous objection to claims 1 and 10 are withdrawn based on the amendment filed 4/4/2022.

Claims 1 and 9 are objected to because of the following informalities:  
Claim 1 recites “the processes further includes” in line 35, which Examiner believes to be a typographical error intended to recite “the processes further include…”.
Claim 9 recites “at least one of following types” in lines 2-3, which contains a typographical error.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 6-11, and 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1, 2, and 6-9 are drawn to a system, claims 10, 11, and 15-17 are drawn to a method, and claim 18 is drawn to a computer readable medium, each of which is within the four statutory categories (i.e. a machine, a process, and a manufacture). 

Step 2A(1)
Claim 1 recites, in part, performing the steps of:
determining a chronological transition line and a risk line relating to dementia, the chronological transition line indicating transitions in user brain health data of a user from past to present based on past and present user brain health data of the user, the risk line being derived by referring to transitions according to age in the sample brain health data associated with individual characteristics corresponding to a user individual characteristic; 
the user brain health data including at least one type of data for user brain state data, which is data pertaining to a state of a brain of the user, and user cognition data, which is data pertaining to cognitive ability as a function of the brain of the user, and
the user individual characteristic indicating individual characteristics of the user;
predicting a chronological prediction line indicating predicted transitions of the user brain health data of the user from present to future based on the chronological transition line,
wherein the sample brain health data of the sample subjects are associated with the individual characteristics and with lifestyle characteristics of the sample subjects, the lifestyle characteristics including lifestyle habits of the sample subjects, the lifestyle habits including habitual behaviors in daily life that have effects of increasing or decreasing dementia risk including at least one of the following: an amount of exercise, an amount and types of food consumed. a length and quality of sleep, an amount and frequency of communication, an amount and frequency of hobby activities, an amount and frequency of alcohol consumption, and an amount and frequency of smoking,
predicting the chronological prediction line based on the chronological transition line and the sample brain health data associated with the individual characteristics corresponding to the user individual characteristic, lifestyle characteristics corresponding to a future user lifestyle characteristic corresponding to future lifestyle habits selected by the user, and future age of the user;
where the sample brain health data includes sample brain health data of sample subjects associated with individual characteristics including at least one of age, gender, and physical information of the sample subjects respectively, the sample brain health data including at least one type of data for sample brain state data that are data pertaining to states of brains of the sample subjects and sample cognition data that are data pertaining to cognitive abilities as functions of the brains of the sample subjects.
 
 The above steps fall within the scope of a mental process. Fundamentally the process is that of determining and predicting trends related to dementia for a user. For example, the process involves using sample brain health data from sample subjects to determine a risk boundary for dementia as well as to determine the brain health of a user at different points in time based on the brain data, lifestyle data, and characteristics of the user, and then to predict changes in the user’s brain health data in the future. A human could perform all of these steps mentally or with a physical aid such as a pen and paper.

Independent claim 10 recites similar limitations and also recites an abstract idea under the same analysis. 

Step 2A(2)
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to: 

A.	Insignificant Extra-Solution Activity. MPEP 2106.05(g) 

Claims 1 and 10 additionally recite acquiring the user brain health data, the user individual characteristic indicating individual characteristics of the user, and the user future lifestyle characteristic indicating future lifestyle characteristics of the user in the future including future lifestyle habits selected by the user. However, these limitations only amount to collecting data for use as part of the abstract idea. MPEP 2106.05(g) lists examples of mere data gathering as previously found to constitute insignificant extra-solution activity.

Claims 1 and 10 additionally recite presenting the chronological transition line, the risk line, and the chronological future prediction line. However, merely “presenting” the above lines after determination only amounts to insignificant extra-solution activity in the form of insignificant application following performance of the abstract idea. See e.g. MPEP 2106.05(g)(3) (discussing insignificant application).

B.	Instructions to Implement the Judicial Exception. MPEP 2106.05(f) 
Claim 1 additionally recites a) a memory that stores a first database recited as including the sample brain health data and b) a processor recited as configured to execute processes including data processing functions within the abstract idea.
Claim 10 additionally recites a first database recited as storing the sample brain health data.

Paragraph 30 of the specification as originally filed states that a server contains memory including a first database having sample brain health data. The database is therefore given its broadest reasonable interpretation as a generic computer memory.
Figure 1 element 8 shows a dashed line encompassing several sub-elements, and is described in paragraph 30 as “a processor (CPU) 8 that operates as various functions (functional units) by loading a program (program product) 19.” 

Each of the above elements therefore only amounts to mere instructions to implement the functions of the abstract idea using generic computer components as tools. For example, the recited database is merely recited as a tool to implement the function of storing sample brain health data, the processor is recited only generically as “to execute” various data processing and presentation functions such as predicting the chronological future prediction line and presenting the predicted lines. The above elements therefore do not integrate the abstract idea into a practical application.

The above claims, as a whole, are therefore directed to an abstract idea.

Step 2B
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of:
A.	Insignificant Extra-Solution Activity. MPEP 2106.05(g) 
As explained above, claims 1 and 10 additionally recite acquiring the user brain health data, the user individual characteristic indicating individual characteristics of the user, and the user future lifestyle characteristic indicating future lifestyle characteristics of the user in the future including future lifestyle habits selected by the user. However, these limitations only amount to collecting data for use as part of the abstract idea. MPEP 2106.05(g) lists examples of mere data gathering as previously found to constitute insignificant extra-solution activity.

Likewise, claims 1 and 10 additionally recite presenting the chronological transition line, the risk line, and the chronological future prediction line. However, merely “presenting” the above lines after determination only amounts to insignificant extra-solution activity in the form of insignificant application following performance of the abstract idea. See e.g. MPEP 2106.05(g)(3) (discussing insignificant application).

B.	Instructions to Implement the Judicial Exception. MPEP 2106.05(f)
As explained above, claims 1 and 10 only recite the memory, first database, and processor as tools for performing the steps of the abstract idea, and mere instructions to perform the abstract idea using a computer is not sufficient to amount to significantly more than the abstract idea. MPEP 2106.05(f)

C.	Well-Understood, Routine, Conventional Activity. MPEP 2106.05(d)
In addition to amounting to insignificant extra-solution activity, the functions of acquiring the user brain health data, acquiring the user individual characteristic indicating individual characteristics of the user, acquiring the user future lifestyle characteristic indicating future lifestyle characteristics of the user in the future including future lifestyle habits selected by the user, presenting the chronological transition line, the risk line, and the chronological prediction line constitute well-understood, routine and conventional activity. 
The acquiring of each of the above types of data only amounts to receiving or transmitting data over a network and/or storing and retrieving information in memory. See MPEP 2106.05(d)(II).
The presentation of each of the lines following determination is only recited at a high level of generality, and may be construed as a form of transmitting data as discussed in MPEP 2106.05(d)(II). MPEP 2106.05(d)(II) also lists “presenting offers,” i.e. presenting information, as an example of previously established well-understood, routine and conventional activity. 

Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 

Depending Claims
Claim 2 recites determining a score indicating dementia risk of the user or a symbol corresponding to the score based on a result of a comparison between the user brain health data and the sample brain health data associated with individual characteristics corresponding to the user individual characteristic. These limitations fall within the scope of the abstract idea as set out above. 
Claim 2 additionally recites presenting the score or the symbol.
However, “presenting” the score or symbol after determination only amounts to insignificant extra-solution activity in the form of insignificant application following performance of the abstract idea. See e.g. MPEP 2106.05(g)(3) (discussing insignificant application).
In addition to amounting to insignificant extra-solution activity, the function of presenting the score or symbol constitutes well-understood, routine and conventional activity. The presentation of these elements is only recited at a high level of generality, and may be construed as a form of transmitting data as discussed in MPEP 2106.05(d)(II). MPEP 2106.05(d)(II) also lists “presenting offers,” i.e. presenting information, as an example of previously established well-understood, routine and conventional activity. 
The above elements therefore do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 6 recites determining a score indicating a future dementia risk of the user or a symbol corresponding to the score, based on a result of a comparison between the user brain health data at a first age on the chronological future prediction line and the sample brain health data associated with individual characteristics corresponding to an individual characteristic obtained by including the first age along with the user individual characteristic and the lifestyle characteristics corresponding to the user future lifestyle characteristic. These limitations fall within the scope of the abstract idea as set out above. 
Claim 6 additionally recites presenting, together with or instead of the chronological prediction line, the score or symbol corresponding to the score.
However, “presenting” the score or symbol after determination only amounts to insignificant extra-solution activity in the form of insignificant application following performance of the abstract idea. See e.g. MPEP 2106.05(g)(3) (discussing insignificant application).
In addition to amounting to insignificant extra-solution activity, the function of presenting the score or symbol constitutes well-understood, routine and conventional activity. The presentation of these elements is only recited at a high level of generality, and may be construed as a form of transmitting data as discussed in MPEP 2106.05(d)(II). MPEP 2106.05(d)(II) also lists “presenting offers,” i.e. presenting information, as an example of previously established well-understood, routine and conventional activity. 
The above elements therefore do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 7 recites acquiring a first chronological future prediction line based on a first future user lifestyle characteristic including a first future lifestyle habits selected by the user and a second chronological future prediction line based on a second future user lifestyle characteristic including a second future lifestyle habits selected by the user. These limitations fall within the scope of the abstract idea as set out above based on the description of “acquiring” disclosed in the specification. Paragraphs 70-72 of the specification as originally filed describes the comparison/prediction unit as calculating a prediction line, and the term “acquiring” is therefore construed as acquiring the prediction line by calculating it.
Claim 7 additionally recites the presenting the first chronological future prediction line and the second chronological future prediction line side by side or consecutively to allow comparison.
However, “presenting” the first chronological future prediction line and the second chronological future prediction line side by side or consecutively after determination only amounts to insignificant extra-solution activity in the form of insignificant application following performance of the abstract idea. See e.g. MPEP 2106.05(g)(3) (discussing insignificant application). Examiner notes that the recitation of “to allow comparison” only constitutes non-functional descriptive material because it amounts to an intended purpose or motivation rather than a function performed by the system.
In addition to amounting to insignificant extra-solution activity, the function of presenting the first chronological future prediction line and the second chronological future prediction line side by side or consecutively constitutes well-understood, routine and conventional activity. The presentation of these elements is only recited at a high level of generality, and may be construed as a form of transmitting data as discussed in MPEP 2106.05(d)(II). MPEP 2106.05(d)(II) also lists “presenting offers,” i.e. presenting information, as an example of previously established well-understood, routine and conventional activity. 
The above elements therefore do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 8 recites determining a first score indicating a future dementia risk of the user or a symbol corresponding to the first score based on a result of a comparison between the user brain health data of a first age on the first chronological future prediction line and the sample brain health data associated with individual characteristics corresponding to an individual characteristic obtained by including the first age along with the user individual characteristic and a lifestyle characteristic corresponding to the first future user lifestyle characteristic; and a second score indicating the future dementia risk of the user or a symbol corresponding to the second score based on a result of a comparison between the user brain health data of the first age on the second chronological future prediction line and the sample brain health data associated with individual characteristics corresponding to an individual characteristic obtained by including the first age along with the user individual characteristics and a lifestyle characteristic corresponding to the second future user lifestyle characteristic. These limitations fall within the scope of the abstract idea as set out above. 
Claim 8 additionally recites presenting the first score and the second score.
However, “presenting” the first and second scores after determination only amounts to insignificant extra-solution activity in the form of insignificant application following performance of the abstract idea. See e.g. MPEP 2106.05(g)(3) (discussing insignificant application).
In addition to amounting to insignificant extra-solution activity, the function of presenting the first and second scores constitutes well-understood, routine and conventional activity. The presentation of these elements is only recited at a high level of generality, and may be construed as a form of transmitting data as discussed in MPEP 2106.05(d)(II). MPEP 2106.05(d)(II) also lists “presenting offers,” i.e. presenting information, as an example of previously established well-understood, routine and conventional activity. 
The above elements therefore do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 9 recites wherein the sample brain state data and the user brain state data include at least one of following types of data volumes of entire brains, volumes of at least one predetermined regions of the brains, brain images, electroencephalograms, and cerebral blood flows. These limitations fall within the scope of the abstract idea as set out above. 

Claim 11 recites determining a score indicating dementia risk of the user or a symbol corresponding to the score based on a result of a comparison between the user brain health data and the sample brain health data associated with individual characteristics corresponding to the user individual characteristic. These limitations fall within the scope of the abstract idea as set out above. 
Claim 11 additionally recites presenting the score or symbol.
However, “presenting” the score or symbol after determination only amounts to insignificant extra-solution activity in the form of insignificant application following performance of the abstract idea. See e.g. MPEP 2106.05(g)(3) (discussing insignificant application).
In addition to amounting to insignificant extra-solution activity, the function of presenting the score or symbol constitutes well-understood, routine and conventional activity. The presentation of these elements is only recited at a high level of generality, and may be construed as a form of transmitting data as discussed in MPEP 2106.05(d)(II). MPEP 2106.05(d)(II) also lists “presenting offers,” i.e. presenting information, as an example of previously established well-understood, routine and conventional activity. 
The above elements therefore do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 15 recites determining a score indicating the future dementia risk of the user or a symbol corresponding to the score, based on a result of a comparison between the user brain health data at a first age on the chronological future prediction line and the sample brain health data associated with individual characteristics corresponding to an individual characteristic obtained by including the first age along with the user individual characteristic and the lifestyle characteristics corresponding to the future user lifestyle characteristic. These limitations fall within the scope of the abstract idea as set out above. 
Claim 15 additionally recites presenting, together with or instead of the chronological prediction line, the score or symbol corresponding to the score.
However, “presenting” the score or symbol after determination only amounts to insignificant extra-solution activity in the form of insignificant application following performance of the abstract idea. See e.g. MPEP 2106.05(g)(3) (discussing insignificant application).
In addition to amounting to insignificant extra-solution activity, the function of presenting the score or symbol constitutes well-understood, routine and conventional activity. The presentation of these elements is only recited at a high level of generality, and may be construed as a form of transmitting data as discussed in MPEP 2106.05(d)(II). MPEP 2106.05(d)(II) also lists “presenting offers,” i.e. presenting information, as an example of previously established well-understood, routine and conventional activity. 
The above elements therefore do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 16 recites wherein the predicting includes predicting a first chronological future prediction line based on a first future user lifestyle characteristic including a first future lifestyle habits selected by the user and a second chronological future prediction line based on the second future user lifestyle characteristic including a second future lifestyle habits selected by the user. These limitations fall within the scope of the abstract idea as set out above. 
Claim 16 additionally recites the presenting of the risk including presenting the first chronological prediction line and the second chronological prediction line side by side or consecutively to allow comparison.
However, “presenting” the first chronological prediction line and the second chronological prediction line side by side or consecutively after determination only amounts to insignificant extra-solution activity in the form of insignificant application following performance of the abstract idea. See e.g. MPEP 2106.05(g)(3) (discussing insignificant application). Examiner notes that the recitation of “to allow comparison” only constitutes non-functional descriptive material because it amounts to an intended purpose or motivation rather than a function performed by the system.
In addition to amounting to insignificant extra-solution activity, the function of presenting the first chronological prediction line and the second chronological prediction line side by side or consecutively constitutes well-understood, routine and conventional activity. The presentation of these elements is only recited at a high level of generality, and may be construed as a form of transmitting data as discussed in MPEP 2106.05(d)(II). MPEP 2106.05(d)(II) also lists “presenting offers,” i.e. presenting information, as an example of previously established well-understood, routine and conventional activity. 
The above elements therefore do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 17 recites determining a first score indicating a future dementia risk of the user or a symbol corresponding to the first score based on a result of a comparison between the user brain health data of a first age at the first chronological future prediction line and the sample brain health data associated with individual characteristics corresponding to an individual characteristic obtained by including the first age along with the user individual characteristic and a lifestyle characteristic corresponding to the first future user lifestyle characteristic; and a second score indicating the future dementia risk of the user or a symbol corresponding to the second score based on a result of a comparison between the user brain health data of the first age at the second chronological future prediction line and the sample brain health data associated with individual characteristics corresponding to an individual characteristic obtained by including the first age along with the user individual characteristic and a lifestyle characteristic corresponding to the second future user lifestyle characteristic. These limitations fall within the scope of the abstract idea as set out above. 
Claim 17 additionally recites presenting the first score and the second score.
However, “presenting” the first and second scores after determination only amounts to insignificant extra-solution activity in the form of insignificant application following performance of the abstract idea. See e.g. MPEP 2106.05(g)(3) (discussing insignificant application).
In addition to amounting to insignificant extra-solution activity, the function of presenting the first and second scores constitutes well-understood, routine and conventional activity. The presentation of these elements is only recited at a high level of generality, and may be construed as a form of transmitting data as discussed in MPEP 2106.05(d)(II). MPEP 2106.05(d)(II) also lists “presenting offers,” i.e. presenting information, as an example of previously established well-understood, routine and conventional activity. 
With respect to the fourth score presentation unit, Figure 1 element 8 shows a dashed line encompassing several sub-elements, and is described in paragraph 30 as “a processor (CPU) 8 that operates as various functions (functional units) by loading a program (program product) 19.” Paragraph 45 then further describes a fourth score presentation unit 32d broadly as displaying a score for simulated cases with changed lifestyle characteristics, and which is shown in Figure 1 as encompassed within the processor 8. The fourth score presentation unit is therefore given its broadest reasonable interpretation as software or as a generic display device.
The recitation of the fourth score presentation unit only amounts to mere instructions to implement the functions of the abstract idea using generic computer components as tools given that it is only broadly recited as used to execute the function of presenting the first and second scores. 
The above elements therefore do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 18 additionally recites a computer readable medium that includes a program product comprising instructions that cause a computer to operate as the system according to claim 1.
Paragraph 22 of the specification as originally filed describes “a program or program product including instructions that case a computer to operate as the system,” and that “[t]his program or program product may be provided by being recorded on any type of recording or storage medium.” Paragraph 30 further describes the processor 8 of a server loading a program product to perform the described functions. The computer readable medium is therefore given its broadest reasonable interpretation as a generic memory and the program product is given its broadest reasonable interpretation as software executed on a processor.
The recitation of the computer readable medium that includes a program product comprising instructions only amounts to mere instructions to implement the functions of the abstract idea using generic computer components as tools given that it encompasses generic computer instructions and is only broadly recited as causing a computer to operate to perform functions in claim 1.
The above elements therefore do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Thus, taken alone, any above additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.
Claims 1, 2, 6-11, and 15-18 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 6 and 15 each recite “presenting, together with the chronological prediction line or instead of the chronological future prediction line, a score indicating a future dementia risk of the user or a symbol corresponding to the score…”. Claims 6 and 15 fail to include all of the limitations of claims 1 and 10 respectively because the limitation reciting “or instead of the chronological future prediction line” removes the requirement that the chronological future prediction line be presented as required in each of claims 1 and 10.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 6-11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shimura et al (US Patent Application Publication 2002/0059031) in view of Shiroishi et al (US Patent Application Publication 2017/0206654), Barnett et al (WO 2016/156867), and Takahashi (US Patent Application Publication 2010/0250470).

With respect to claim 1, Shimura discloses the claimed system comprising:
a memory that stores a first database that includes sample brain health data of sample subjects associated with individual characteristics including at least one of age, gender, and physical information of the sample subjects respectively ([132], [143], [159], [170], and [217] describe a database containing stored responses from prior testees to administered test sections, as well as characteristics such as the age of each testee), 
the sample brain health data including at least one type of data for sample brain state data that are data pertaining to states of brains of the sample subjects (Figure 4 and [147]-[149] describe the collected test data including information on frontal-lobe function, i.e. brain state) and sample cognition data that are data pertaining to cognitive abilities as functions of the brains of the sample subjects (Figures 11-18 and [186]-[188] describe the collected test data including estimations of the degree of right-brain activity and sensitivity in daily life, i.e. cognitive abilities);

a processor ([119] and [120]) that is configured to execute processes that include:
acquiring user brain health data including at least one type of data for user brain state data, which is data pertaining to a state of a brain of a user (Figure 4 and [147]-[149] describe a current testee entering answers pertaining to frontal-lobe function, i.e. brain state), and user cognition data, which is data pertaining to cognitive ability as a function of the brain of the user (Figures 11-18 and [186]-[188] describe a current testee entering answers related to estimating the degree of right-brain activity and sensitivity in daily life, i.e. cognitive abilities);

acquiring a user individual characteristic indicating individual characteristics of the user ([138] and [175] describe the current testee entering information including their age);

presenting a chronological transition line and a risk line relating to dementia (Figure 19, [190], [192], and [193] describe a result chart including a line from point A0 to point A1 indicating a change in the current testee’s scores over time, i.e. a chronological transition line, and lines G1, G2, etc based on collected prior testee data, i.e. risk lines), 
the chronological transition line indicating transitions in the user brain health data of the user from past to present based on past and present user brain health data of the user (Figure 19, [190], and [193] describe the result chart including a line from point A0 to point A1 indicating a change in the current testee’s scores over time based on the tests described in [147]-[149] and [186]-[188]), 
the risk line being derived by referring to transitions according to age in the sample brain health data acquired from the first database associated with the individual characteristics corresponding to the user individual characteristic (Figure 19, [190], and [192] describe lines G1, G2, etc as corresponding to the least square lines for individuals at different ages, including the current testee’s age. Examiner notes that the claim does not define or restrict what constitutes a “transition” or a “risk” in the context of the risk line); and

predicting a chronological future prediction line indicating predicted transitions of the user brain health data of the user from present to future ([168], [171], [172], [180], [189], and [193] describe using the current testee’s answers in combination with the stored previous answers to predict a future dementia degree of the current testee),

presenting the chronological future prediction line in addition to the chronological transition line and the risk line (Figure 19 shows a future dementia prediction line from points A1 to A4 as described in [172] and [193]), wherein

in the first database, the sample brain health data of the sample subjects are associated with the individual characteristics and with lifestyle characteristics of the sample subjects ([14], [15], [32], [33], and [68] state that the plurality of sample testees can also be divided based on criteria such as gender and climate; Figure 10 and [184]-[187] describe testees being grouped according to gender, marital status, and occupation for the dementia factor degree test), and

the processes further includes acquiring a user future lifestyle characteristic indicating future lifestyle characteristics of the user in the future including future lifestyle characteristics selected by the user ([138] and [175] describe collecting the current testee’s sex and job; [189] states that the dementia factor degree test charts displayed to the current testee are “suited to the testee,” i.e. the system collects information about the testee relevant to the different test chart groupings. These characteristics are construed as “future lifestyle characteristics” given that the system assumes these characteristics will remain true in the future. Examiner notes that the broadest reasonable interpretation of the term “future lifestyle characteristic” includes lifestyle characteristics anticipated or assumed to be true in the future, and that this would encompass a user’s present lifestyle characteristics which are projected as also being true in the future. Examiner also notes that the claim does not limit the future lifestyle characteristic to only characteristics different from current lifestyle characteristics), and

wherein the predicting includes predicting the chronological future prediction line based on the sample brain health data acquired from the first database associated with the individual characteristics corresponding to the user individual characteristic, the lifestyle characteristics corresponding to the future user lifestyle characteristic including the future lifestyle characteristics selected by the user, and future age of the user ([168], [171], [172], [180], [189], and [193] describe using the current testee’s answers in combination with the stored previous answers to predict a future dementia degree of the current testee; [132] describes the sample testee data being divided into age groups for analysis, and Figure 19, [190], and [193] describe the prediction line being based on sample data corresponding to discrete ages);

but does not expressly disclose:
predicting the chronological prediction line based on the chronological transition line, 
the lifestyle characteristics including lifestyle habits of the sample subjects, the lifestyle habits including habitual behaviors in daily life that have effects of increasing or decreasing dementia risk including at least one of the following: an amount of exercise, an amount and types of food consumed, a length and quality of sleep, an amount and frequency of communication, an amount and frequency of hobby activities, an amount and frequency of alcohol consumption, and an amount and frequency of smoking;
the future lifestyle characteristics selected by the user including future lifestyle habits selected by the user.

However, Shiroishi teaches that it was old and well known in the art of dementia forecasting before the effective filing date of the claimed invention to predict future transitions of a user’s brain health based on past and present user brain health data, i.e. predict a chronological prediction line based on a chronological transition line (Figures 5A-7 show a series of patient progress graphs where having past and present patient data (circles) and a predictive model line (solid line); [26]-[28], [35], and [36] describe collecting a set of sample patient data and generating a model; [49]-[54] describe adapting the displayed model line based on time series brain data collected from the patient, i.e. the predicted line is also based on the line fitted to the timewise patient data).
Therefore it would have been obvious to one of ordinary skill in the art of dementia forecasting before the effective filing date of the claimed invention to modify the system of Shimura to predict a chronological prediction line based on a chronological transition line as taught by Shiroishi since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Shimura already discloses determining a chronological transition line as well as predicting a chronological prediction line, and using the chronological transition line to predict the chronological prediction line as taught by Shiroishi would perform that same function in Shimura, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Barnett further teaches that it was old and well known in the art of dementia forecasting before the effective filing date of the claimed invention to include lifestyle habits as part of lifestyle characteristics for a sample population, the lifestyle habits including habitual behaviors in daily life that have effects of increasing or decreasing dementia risk including an amount of exercise, an amount and types of food consumed, a length and quality of sleep, an amount and frequency of alcohol consumption (Page 8 lines 5-8 and 18-28, page 9 line 32 – page 10 line 2, Page 11 lines 5-7 and line 29 – page 12 line 6, page 25 lines 7-14, and page 30 line 17 – page 31 line 5 describe determining a user’s risk of dementia or cognitive impairment by comparing data from the user, such as exercise, diet, sleep, and consumption of alcohol, with stored population baseline data for each of those factors).
Therefore it would have been obvious to one of ordinary skill in the art of dementia forecasting before the effective filing date of the claimed invention to modify the system of Shimura to predict a chronological prediction line based on a chronological transition line as taught by Barnett since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Shimura already discloses the sample brain health data of the sample subjects being associated with lifestyle characteristics of the sample subjects, and including lifestyle habits as part of those lifestyle characteristics, where the lifestyle habits include habitual behaviors in daily life that have effects of increasing or decreasing dementia risk including an amount of exercise, an amount and types of food consumed, a length and quality of sleep, an amount and frequency of alcohol consumption as taught by Barnett would perform that same function in Shimura, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Takahashi lastly teaches that it was old and well known in the art of disease risk analysis before the effective filing date of the claimed invention to acquire future lifestyle habits selected by a user and to predict a chronological future prediction line based on the lifestyle habits selected by the user ([53], [54], [62], [63], [89], [97], [99], and [113]-[117] describe predicting patient’s probability of developing one or more diseases based in part on lifestyle habits such as diet, exercise, and alcohol consumption, and allowing the user to modify the biological information, which includes lifestyle habits, to view changes in disease progression).
Therefore it would have been obvious to one of ordinary skill in the art of disease risk analysis before the effective filing date of the claimed invention to modify the system of Shimura to acquire future lifestyle habits selected by a user and to predict a chronological future prediction line based on the lifestyle habits selected by the user as taught by Takahashi since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the system of Shimura already discloses receiving future lifestyle characteristics from a user and using that to generate a chronological future prediction line as well as providing information about how changing lifestyle information could change the prediction (see e.g. Shimura [194]), and including future lifestyle habits in the information selected by the user as taught by Takahashi would perform that same function in Shimura, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 2, Shimura/Shiroishi/Barnett/Takahashi teach the system according to claim 1. Shimura future discloses: 
wherein the process further includes presenting a score indicating dementia risk of the user or a symbol corresponding to the score based on a result of a comparison between the user brain health data and the sample brain health data associated with the individual characteristics corresponding to the user characteristic (Figures 7 and 8 show figures illustrating the degree of risk as dots on a chart, i.e. symbols; [158]-[165] describe calculating a score indicating the degree of dementia of the testee based on previous data from other testees and then displaying the score on a graph and/or as a numerical value, i.e. a dementia risk score; Examiner notes paragraphs 41, 42, 44, 45, 74 and 75 of Applicant’s specification as originally filed, which describe the risk score as including a present risk of the user based on the comparison to sample data at current time ‘t’).

With respect to claim 6, Shimura/Shiroishi/Barnett/Takahashi teach the system according to claim 1. Shimura further discloses:
determining a score indicating the future dementia risk of the user or a symbol corresponding to the score, based on a result of a comparison between the user brain health data at a first age on the chronological prediction line and the sample brain health data associated with individual characteristics corresponding to an individual characteristic obtained by including the first age along with the user individual characteristic and the lifestyle characteristics corresponding to the user lifestyle characteristic ([32], [168], [172], and [189] describe using the stored statistical analysis of the sample data to determine a future dementia degree of the user and a variation of the future dementia degree, i.e. a score indicating dementia risk, based on the user’s age and the data for sample users at different ages; Figure 10 and [184]-[187] describe testees being grouped according to marital status, and occupation for the dementia factor degree test, i.e. lifestyle characteristics);

but does not expressly disclose:
presenting the score, or a symbol corresponding to the score, together with or instead of the chronological prediction line.

However, Takahashi teaches that it was old and well known in the art of disease risk analysis before the effective filing date of the claimed invention to display a score, or symbol corresponding to the score, indicating a future disease risk (Figures 10A and 10B show a calculated numerical disease risk score along with a radar chart showing the score for each of several diseases; [54], [55], [62], [99], [100], and [102]-[103] describe calculating a patient’s probability score of one or more diseases and displaying the score to the user as illustrated in Figures 10A and 10B).
Therefore it would have been obvious to one of ordinary skill in the art of disease risk analysis before the effective filing date of the claimed invention to modify the combination of Shimura, Shiroishi, Barnett, and Takahashi to display the determined score indicating a future dementia (i.e. a disease) risk in place of the chronological prediction line as taught by Takahashi since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Shimura, Shiroishi, Barnett, and Takahashi already teaches calculating the actual score indicating a future dementia risk of the user (i.e. a future disease risk score), and displaying the score as taught by Takahashi would perform that same function in Shimura, Shiroishi, Barnett, and Takahashi, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 7, Shimura/Shiroishi/Barnett/Takahashi teach the system according to claim 1. Shimura further discloses:
wherein the predicting includes predicting a first chronological future prediction line based on a first future user lifestyle characteristic including a first future lifestyle characteristic selected by the user ([168], [171], [172], [180], [189], and [193] describe using the current testee’s answers in combination with the stored previous answers to predict a future dementia degree of the current testee; Figure 10, [132], and [184]-[187] describe testees being grouped according to marital status and occupation for the dementia factor degree test), and

the process further includes presenting the first chronological future prediction line (Figure 19 shows a future dementia prediction line from points A1 to A4 as described in [172] and [193]);

but does not expressly disclose:
the first future lifestyle characteristics selected by the user including future lifestyle habits selected by the user
a second chronological future prediction line based on a second future user lifestyle characteristic including a second future lifestyle habits selected by the user; and
presenting the first chronological future prediction line and the second chronological future prediction line side by side or consecutively to allow comparison.

However, Takahashi teaches that it was old and well known in the art of disease risk prediction before the effective filing date of the claimed invention to acquire future lifestyle habits selected by a user and to predict a chronological future prediction line based on the lifestyle habits selected by the user ([53], [54], [62], [63], [89], [97], [99], and [113]-[117] describe predicting patient’s probability of developing one or more diseases based in part on lifestyle habits such as diet, exercise, and alcohol consumption, and allowing the user to modify the biological information, which includes lifestyle habits, to view changes in disease progression), and to present first and second future chronological prediction lines based on first and second future user lifestyle characteristics respectively and to present the first and second lines side by side or consecutively (Figures 10A and 10B show a series of graphs displaying the prediction lines side-by-side based on the lifestyle values for a patient as described in [53], [62], [63], [89], [97], and [113]-[117]; [112]-[118] describe the system calculating the lines based on the user lifestyle information as well as recalculating them and the risk score upon receiving modifications to the lifestyle characteristics).
Therefore it would have been obvious to one of ordinary skill in the art of disease risk prediction before the effective filing date of the claimed invention to modify the combination of Shimura, Shiroishi, Barnett, and Takahashi to acquire future lifestyle habits selected by a user and to predict a chronological future prediction line based on the lifestyle habits selected by the user, and to present first and second future chronological prediction lines based on first and second future user lifestyle characteristics respectively and to present the first and second lines side by side or consecutively as taught by Takahashi since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Shimura, Shiroishi, Barnett, and Takahashi already teaches receiving future lifestyle characteristics from a user and using that to generate a chronological future prediction line as well as determining how the prediction would be affected by changing values in the lifestyle characteristics (see e.g. Shimura [194]), and including future lifestyle habits and displaying a second chronological prediction line as taught by Takahashi would perform that same function in Shimura, Shiroishi, Barnett, and Takahashi, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 8, Shimura/Shiroishi/Barnett/Takahashi teach the system according to claim 7. Shimura further discloses:
determining a first score indicating a future dementia risk of the user or a symbol corresponding to the first score based on a result of a comparison between the user brain health data of a first age on the first chronological future prediction line and the sample brain health data associated with individual characteristics corresponding to an individual characteristic obtained by including the first age along with the user individual characteristic and a lifestyle characteristic corresponding to the first user lifestyle characteristic ([32], [168], [172], and [189] describe using the stored statistical analysis of the sample data to determine a future dementia degree of the user and a variation of the future dementia degree, i.e. a score indicating dementia risk, based on the user’s age and the data for sample users at different ages; Figure 10 and [184]-[187] describe testees being grouped according to marital status, and occupation for the dementia factor degree test, i.e. lifestyle characteristics);

but does not expressly disclose:
presenting the first score indicating a future dementia risk of the user or a symbol corresponding to the first score, and a second score indicating the future dementia risk of the user or a symbol corresponding to the second score based on a result of a comparison between the user brain health data of the first age on the second chronological prediction line and the sample brain health data associated with individual characteristics corresponding to an individual characteristic obtained by including the first age along with the user individual characteristics and a lifestyle characteristic corresponding to the second user lifestyle characteristic.

However, Takahashi teaches that it was old and well known in the art of disease risk analysis before the effective filing date of the claimed invention to display a first score, or symbol corresponding to the first score, indicating a future disease risk and a second score, or symbol corresponding to the second score, indicating a future disease risk based on comparing user health data with sample health data associated with a second user lifestyle characteristic (Figures 10A and 10B show a calculated numerical disease risk score along with a radar chart showing the score for each of several diseases; [54], [55], [62], [99], [100], and [102]-[103] describe calculating a patient’s probability score of one or more diseases and displaying the score to the user as illustrated in Figures 10A and 10B as well as recalculating the probability score and displaying the recalculated score, i.e. a second risk score corresponding to second user lifestyle characteristics).
Therefore it would have been obvious to one of ordinary skill in the art of disease risk analysis before the effective filing date of the claimed invention to modify the combination of Shimura, Shiroishi, Barnett, and Takahashi to display a first score, or symbol corresponding to the first score, indicating a future disease risk and a second score, or symbol corresponding to the second score, indicating a future disease risk based on comparing user health data with sample health data associated with a second user lifestyle characteristic as taught by Takahashi since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Shimura, Shiroishi, Barnett, and Takahashi already teaches calculating a score indicating a future dementia risk of the user (i.e. a disease risk score) as well as determining how the prediction would be affected by changing values in the lifestyle characteristics (see e.g. Shimura [194]), and displaying a second score indicating the future disease risk based on comparing user health data with sample health data associated with a second user lifestyle characteristic as taught by Takahashi would perform that same function in Shimura, Shiroishi, Barnett, and Takahashi, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 9, Shimura/Shiroishi/Barnett/Takahashi teach the system according to claim 1. Shimura does not expressly disclose wherein the sample brain state data and the user brain state data include at least one of following types of data: volumes of entire brains, volumes of at least one predetermined regions of the brains, brain images, electroencephalograms, and cerebral blood flows.
However, Shiroishi teaches that it was old and well known in the art of dementia forecasting before the effective filing date of the claimed invention to include volumes of entire brains ([19] describes using the volume of the brain), volumes of at least one predetermined region of brains ([37] and [38] describe using the volume of the hippocampus), brain images ([16]-[19] describe using brain imaging data), and cerebral blood flows ([27] describes the data including cerebral blood flow) as part of sample and user brain state data ([26]-[28], [35], and [36]).
Therefore it would have been obvious to one of ordinary skill in the art of dementia forecasting before the effective filing date of the claimed invention to modify the combination of Shimura, Shiroishi, Barnett, and Takahashi to include volumes of entire brains, volumes of at least one predetermined region of brains, brain images, and cerebral blood flows as part of sample and user brain state data as taught by Shiroishi since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Shimura, Shiroishi, Barnett, and Takahashi already teaches collecting both user and sample brain health data, and including volumes of entire brains, volumes of at least one predetermined region of brains, brain images, and cerebral blood flows as part of sample and user brain state data as taught by Shiroishi would perform that same function in the combination of Shimura, Shiroishi, Barnett, and Takahashi, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 10, Shimura discloses the claimed computer-implemented method for presenting dementia risk, wherein the computer includes a first database in which sample brain health data of sample subjects, including at least one type of data for sample brain state data that are data pertaining to states of brains of the sample subjects and sample cognition data that are data pertaining to cognitive ability as functions of the brains of the sample subjects, sample brain health data of sample subjects being associated with individual characteristics including at least one of age, gender, and physical information of the sample subjects respectively ([132], [143], [159], [170], and [217] describe a database containing stored responses from prior testees to administered test sections, as well as characteristics such as the age of each testee; Figure 4 and [147]-[149] describe the collected test data including information on frontal-lobe function, i.e. brain state; Figures 11-18 and [186]-[188] describe the collected test data including estimations of the degree of right-brain activity and sensitivity in daily life, i.e. cognitive abilities), the method comprises:
acquiring user brain health data including at least one type of data for user brain state data, which is data pertaining to a state of a brain of a user (Figure 4 and [147]-[149] describe a current testee entering answers pertaining to frontal-lobe function, i.e. brain state), and user cognition data, which is data pertaining to cognitive ability as a function of the brain of the user (Figures 11-18 and [186]-[188] describe a current testee entering answers related to estimating the degree of right-brain activity and sensitivity in daily life, i.e. cognitive abilities);

acquiring a user individual characteristic indicating individual characteristics of the user ([138] and [175] describe the current testee entering information including their age);

presenting a chronological transition line and a risk line relating to dementia (Figure 19, [190], [192], and [193] describe a result chart including a line from point A0 to point A1 indicating a change in the current testee’s scores over time, i.e. a chronological transition line, and lines G1, G2, etc based on collected prior testee data, i.e. risk lines), 
the chronological transition line indicating transitions in the user brain health data of the user from past to present based on past and present user brain health data of the user (Figure 19, [190], and [193] describe the result chart including a line from point A0 to point A1 indicating a change in the current testee’s scores over time based on the tests described in [147]-[149] and [186]-[188]), 
the risk line being derived by referring to transitions according to age in the sample brain health data acquired from the first database associated with the individual characteristics corresponding to the user individual characteristic (Figure 19, [190], and [192] describe lines G1, G2, etc as corresponding to the least square lines for individuals at different ages, including the current testee’s age. Examiner notes that the claim does not define or restrict what constitutes a “transition” or a “risk” in the context of the risk line); 

predicting a chronological future prediction line indicating predicted transitions of the user brain health data for the user predicted from the present to future ([168], [171], [172], [180], [189], and [193] describe using the current testee’s answers in combination with the stored previous answers to predict a future dementia degree of the current testee), and

presenting the chronological future prediction line in addition to the chronological transition line and the risk line (Figure 19 shows a future dementia prediction line from points A1 to A4 as described in [172] and [193]), wherein

in the first database, the sample brain health data of the sample subjects are associated with the individual characteristics and with lifestyle characteristics of the sample subjects ([14], [15], [32], [33], and [68] state that the plurality of sample testees can also be divided based on criteria such as gender and climate; Figure 10 and [184]-[187] describe testees being grouped according to gender, marital status, and occupation for the dementia factor degree test), and

the method further comprises acquiring a user future lifestyle characteristic indicating future lifestyle characteristics of the user in the future including future lifestyle characteristics selected by the user ([138] and [175] describe collecting the current testee’s sex and job; [189] states that the dementia factor degree test charts displayed to the current testee are “suited to the testee,” i.e. the system collects information about the testee relevant to the different test chart groupings. These characteristics are construed as “future lifestyle characteristics” given that the system assumes these characteristics will remain true in the future. Examiner notes that the broadest reasonable interpretation of the term “future lifestyle characteristic” includes lifestyle characteristics anticipated or assumed to be true in the future, and that this would encompass a user’s present lifestyle characteristics which are projected as also being true in the future. Examiner also notes that the claim does not limit the future lifestyle characteristic to only characteristics different from current lifestyle characteristics),

wherein the predicting includes predicting the chronological future prediction line based on the sample brain health data acquired from the first database associated with the individual characteristics corresponding to the user individual characteristic, the lifestyle characteristics corresponding to the future user lifestyle characteristic including the future lifestyle characterstics selected by the user, and future age of the user ([168], [171], [172], [180], [189], and [193] describe using the current testee’s answers in combination with the stored previous answers to predict a future dementia degree of the current testee; [132] describes the sample testee data being divided into the groups for analysis, and Figure 19, [190], and [193] describe the prediction line being based on sample data corresponding to discrete ages);

but does not expressly disclose:
predicting the chronological prediction line based on the chronological transition line, and
the lifestyle characteristics including lifestyle habits of the sample subjects, the lifestyle habits including habitual behaviors in daily life that have effects of increasing or decreasing dementia risk including at least one of the following: an amount of exercise, an amount and types of food consumed, a length and quality of sleep, an amount and frequency of communication, an amount and frequency of hobby activities, an amount and frequency of alcohol consumption, and an amount and frequency of smoking;
the future lifestyle characteristics selected by the user including future lifestyle habits selected by the user.

However, Shiroishi teaches that it was old and well known in the art of dementia forecasting before the effective filing date of the claimed invention to predict future transitions of a user’s brain health based on past and present user brain health data, i.e. predict a chronological prediction line based on a chronological transition line (Figures 5A-7 show a series of patient progress graphs where having past and present patient data (circles) and a predictive model line (solid line); [26]-[28], [35], and [36] describe collecting a set of sample patient data and generating a model; [49]-[54] describe adapting the displayed model line based on time series brain data collected from the patient, i.e. the predicted line is also based on the line fitted to the timewise patient data).
Therefore it would have been obvious to one of ordinary skill in the art of dementia forecasting before the effective filing date of the claimed invention to modify the system of Shimura to predict a chronological prediction line based on a chronological transition line as taught by Shiroishi since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Shimura already discloses determining a chronological transition line as well as predicting a chronological prediction line, and using the chronological transition line to predict the chronological prediction line as taught by Shiroishi would perform that same function in Shimura, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Barnett further teaches that it was old and well known in the art of dementia forecasting before the effective filing date of the claimed invention to include lifestyle habits as part of lifestyle characteristics for a sample population, the lifestyle habits including habitual behaviors in daily life that have effects of increasing or decreasing dementia risk including an amount of exercise, an amount and types of food consumed, a length and quality of sleep, an amount and frequency of alcohol consumption (Page 8 lines 5-8 and 18-28, page 9 line 32 – page 10 line 2, Page 11 lines 5-7 and line 29 – page 12 line 6, page 25 lines 7-14, and page 30 line 17 – page 31 line 5 describe determining a user’s risk of dementia or cognitive impairment by comparing data from the user, such as exercise, diet, sleep, and consumption of alcohol, with stored population baseline data for each of those factors).
Therefore it would have been obvious to one of ordinary skill in the art of dementia forecasting before the effective filing date of the claimed invention to modify the system of Shimura to predict a chronological prediction line based on a chronological transition line as taught by Barnett since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Shimura already discloses the sample brain health data of the sample subjects being associated with lifestyle characteristics of the sample subjects, and including lifestyle habits as part of those lifestyle characteristics, where the lifestyle habits include habitual behaviors in daily life that have effects of increasing or decreasing dementia risk including an amount of exercise, an amount and types of food consumed, a length and quality of sleep, an amount and frequency of alcohol consumption as taught by Barnett would perform that same function in Shimura, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Takahashi lastly teaches that it was old and well known in the art of disease risk analysis before the effective filing date of the claimed invention to acquire future lifestyle habits selected by a user and to predict a chronological future prediction line based on the lifestyle habits selected by the user ([53], [54], [62], [63], [89], [97], [99], and [113]-[117] describe predicting patient’s probability of developing one or more diseases based in part on lifestyle habits such as diet, exercise, and alcohol consumption, and allowing the user to modify the biological information, which includes lifestyle habits, to view changes in disease progression).
Therefore it would have been obvious to one of ordinary skill in the art of disease risk analysis before the effective filing date of the claimed invention to modify the system of Shimura to acquire future lifestyle habits selected by a user and to predict a chronological future prediction line based on the lifestyle habits selected by the user as taught by Takahashi since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the system of Shimura already discloses receiving future lifestyle characteristics from a user and using that to generate a chronological future prediction line as well as providing information about how changing lifestyle information could change the prediction (see e.g. Shimura [194]), and including future lifestyle habits in the information selected by the user as taught by Takahashi would perform that same function in Shimura, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 11, Shimura/Shiroishi/Barnett/Takahashi teach the method according to claim 10. Shimura further discloses
further comprising presenting a score indicating dementia risk of the user or a symbol corresponding to the score based on a result of a comparison between the user brain health data and the sample brain health data associated with individual characteristics corresponding to the user individual characteristic (Figures 7 and 8 show figures illustrating the degree of risk as dots on a chart, i.e. symbols; [158]-[165] describe calculating a score indicating the degree of dementia of the testee based on previous data from other testees and then displaying the score on a graph and/or as a numerical value, i.e. a dementia risk score; Examiner notes paragraphs 41, 42, 44, 45, 74 and 75 of Applicant’s specification as originally filed, which describe the risk score as including a present risk of the user based on the comparison to sample data at current time ‘t’).

With respect to claim 15, Shimura/Shiroishi/Barnett/Takahashi teach the method according to claim 10. Shimura further discloses:
determining a score indicating the future dementia risk of the user or a symbol corresponding to the score, based on a result of a comparison between the user brain health data at a first age on the chronological prediction line and the sample brain health data associated with individual characteristics corresponding to an individual characteristic obtained by including the first age along with the user individual characteristic and the lifestyle characteristics corresponding to the user lifestyle characteristic ([32], [168], [172], and [189] describe using the stored statistical analysis of the sample data to determine a future dementia degree of the user and a variation of the future dementia degree, i.e. a score indicating dementia risk, based on the user’s age and the data for sample users at different ages);

but does not expressly disclose:
further comprising presenting the score, or a symbol corresponding to the score, together with the chronological prediction line or in place of the chronological prediction line.

However, Takahashi teaches that it was old and well known in the art of disease risk analysis before the effective filing date of the claimed invention to display a score, or symbol corresponding to the score, indicating a future disease risk (Figures 10A and 10B show a calculated numerical disease risk score along with a radar chart showing the score for each of several diseases; [54], [55], [62], [99], [100], and [102]-[103] describe calculating a patient’s probability score of one or more diseases and displaying the score to the user as illustrated in Figures 10A and 10B).
Therefore it would have been obvious to one of ordinary skill in the art of disease risk analysis before the effective filing date of the claimed invention to modify the combination of Shimura, Shiroishi, Barnett, and Takahashi to display the determined score indicating a future dementia (i.e. a disease) risk in place of the chronological prediction line as taught by Takahashi since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Shimura, Shiroishi, Barnett, and Takahashi already teaches calculating the actual score indicating a future dementia risk of the user, and displaying the score as taught by Takahashi would perform that same function in Shimura, Shiroishi, Barnett, and Takahashi, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 16, Shimura/Shiroishi/Barnett/Takahashi teach the method according to claim 10. Shimura further discloses:
wherein the predicting includes predicting a first chronological prediction line based on a first user lifestyle characteristic ([168], [171], [172], [180], [189], and [193] describe using the current testee’s answers in combination with the stored previous answers to predict a future dementia degree of the current testee; Figure 10, [132], and [184]-[187] describe testees being grouped according to marital status and occupation for the dementia factor degree test), and

the presenting of the risk includes presenting the first chronological prediction line (Figure 19 shows a future dementia prediction line from points A1 to A4 as described in [172] and [193]);

but does not expressly disclose:
predicting a second chronological prediction line based on a second user lifestyle characteristic for an identical user; and
presenting the first and second chronological prediction line side by side or consecutively to allow comparison.

However, Takahashi teaches that it was old and well known in the art of disease risk prediction before the effective filing date of the claimed invention to predict first and second chronological prediction lines based on first and second user lifestyle characteristics respectively and to present the first and second lines side by side or consecutively (Figures 10A and 10B show a series of graphs displaying prediction lines side-by-side based on a series of lifestyle factor values for a patient along with a corresponding risk score; [112]-[118] describe the system calculating the lines based on the user lifestyle characteristics as well as recalculating them and the risk score upon receiving modifications to the lifestyle characteristics).
Therefore it would have been obvious to one of ordinary skill in the art of disease risk prediction before the effective filing date of the claimed invention to modify the combination of Shimura, Shiroishi, Barnett, and Takahashi to predict a second chronological prediction line based on a second user lifestyle characteristic for an identical user and to present the first and second chronological prediction line side by side or consecutively to allow comparison as taught by Takahashi since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Shimura, Shiroishi, Barnett, and Takahashi already teaches recognizing and presenting a first chronological prediction line based on lifestyle characteristics as well as determining how the prediction would be affected by changing values in the lifestyle characteristics (see e.g. Shimura [194]), and further recognizing and displaying a second chronological prediction line as taught by Takahashi would perform that same function in Shimura, Shiroishi, Barnett, and Takahashi, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 17, Shimura/Shiroishi/Barnett/Takahashi teach the method according to claim 16. Shimura further discloses:
determining a first score indicating a future dementia risk of the user based on a result of a comparison between the user brain health data of a first age at the first chronological prediction line and the sample brain health data associated with individual characteristics corresponding to an individual characteristic obtained by including the first age along with the user individual characteristic and a lifestyle characteristic corresponding to the first user lifestyle characteristic ([32], [168], [172], and [189] describe using the stored statistical analysis of the sample data to determine a future dementia degree of the user and a variation of the future dementia degree, i.e. a score indicating dementia risk, based on the user’s age and the data for sample users at different ages; Figure 10 and [184]-[187] describe testees being grouped according to marital status, and occupation for the dementia factor degree test, i.e. lifestyle characteristics);

but does not expressly disclose:
presenting the first score indicating a future dementia risk of the user or a symbol corresponding to the first score, and a second score indicating the future dementia risk of the user or a symbol corresponding to the second score based on a result of a comparison between the user brain health data of the first age on the second chronological prediction line and the sample brain health data associated with individual characteristics corresponding to an individual characteristic obtained by including the first age along with the user individual characteristics and a lifestyle characteristic corresponding to the second user lifestyle characteristic.

However, Takahashi teaches that it was old and well known in the art of disease risk analysis before the effective filing date of the claimed invention to display a first score, or symbol corresponding to the first score, indicating a future disease risk and a second score, or symbol corresponding to the second score, indicating a future disease risk based on comparing user health data with sample health data associated with a second user lifestyle characteristic (Figures 10A and 10B show a calculated numerical disease risk score along with a radar chart showing the score for each of several diseases; [54], [55], [62], [99], [100], and [102]-[103] describe calculating a patient’s probability score of one or more diseases and displaying the score to the user as illustrated in Figures 10A and 10B as well as recalculating the probability score and displaying the recalculated score, i.e. a second risk score corresponding to second user lifestyle characteristics).
Therefore it would have been obvious to one of ordinary skill in the art of disease risk analysis before the effective filing date of the claimed invention to modify the combination of Shimura, Shiroishi, Barnett, and Takahashi to display a first score, or symbol corresponding to the first score, indicating a future disease risk and a second score, or symbol corresponding to the second score, indicating a future disease risk based on comparing user health data with sample health data associated with a second user lifestyle characteristic as taught by Takahashi since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Shimura, Shiroishi, Barnett, and Takahashi already teaches calculating a score indicating a future dementia risk of the user (i.e. a disease risk score) as well as determining how the prediction would be affected by changing values in the lifestyle characteristics (see e.g. Shimura [194]), and displaying a second score indicating the future disease risk based on comparing user health data with sample health data associated with a second user lifestyle characteristic as taught by Takahashi would perform that same function in Shimura, Shiroishi, Barnett, and Takahashi, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 18, Shimura/Shiroishi/Barnett/Takahashi teach the system of claim 1. Shimura further discloses a computer readable medium that includes a program product comprising instructions that cause a computer to operate as the system according to claim 1 ([120]-[126] and [196]-[198] describe the system as a computer having a processor executing a program stored in memory).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ash et al (US Patent Application Publication 2013/0174073);
Mian et al (US Patent Application Publication 2017/0235889).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM G LULTSCHIK whose telephone number is (571)272-3780. The examiner can normally be reached 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gregory Lultschik/Examiner, Art Unit 3626